               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


BARRY MELTON                                  §                      PETITIONER
                                              §
                                              §
v.                                            §    Civil No. 1:16cv397-HSO-LRA
                                              §
                                              §
FRANK SHAW                                    §                    RESPONDENT



     ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND
RECOMMENDATION [18] AND DISMISSING PETITION [1] FOR WRIT OF
             HABEAS CORPUS WITH PREJUDICE

      This matter comes before the Court on the Report and Recommendation [18]

of United States Magistrate Judge Linda R. Anderson, entered in this case on July

9, 2018. The Magistrate Judge recommended that the Petitioner’s Petition [1] for

Writ of Habeas Corpus be dismissed with prejudice.

                          I. RELEVANT BACKGROUND

      In March 2011, Petitioner Barry Melton (“Petitioner”) was convicted of

possession of a controlled substances with intent to distribute in the Circuit Court

of Harrison County, Mississippi, Second Judicial District.   Final J. [13-6] at 13.

Pursuant to Mississippi Code § 99-19-81, Petitioner was sentenced to a term of

imprisonment of forty (40) years without hope of parole or probation, to serve in the

custody of the Mississippi Department of Corrections. Id. at 14. Petitioner, through

counsel, appealed to the Mississippi Court of Appeals, which affirmed the conviction

and sentence on October 9, 2012. See Melton v. State, 118 So. 3d 605 (Miss. Ct. App.


                                          1
2012). Subsequently, Petitioner filed a pro se motion for post-conviction habeas

relief in the Harrison County Circuit Court. The Circuit Court denied his motion on

May 15, 2015, and Petitioner appealed to the Mississippi Court of Appeals, which

affirmed the trial court’s decision on September 27, 2016. See Melton v. State, 201

So. 3d 1085 (Miss. Ct. App. 2016). Petitioner failed to petition the court for

rehearing within fourteen days. See Miss. R. App. P. 40(a).

      On November 11, 2016, Petitioner filed this pro se Petition [1] under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a person in state custody. Pet. [1] at 1.

Petitioner advances three issues in his Petition [1]: (1) ineffective assistance of

counsel regarding his defense attorney’s failure to object to admission of a recorded

police interview which included prior bad acts; (2) failure of the trial court to not

grant Petitioner’s motion for judgment notwithstanding the verdict regarding the

sufficiency of evidence to support the finding of intent to distribute; and (3) failure

of the trial court to sua sponte order a new trial after admission of his recorded

police interview. Pet. [1] at 5-8.

      On July 9, 2018, the Magistrate Judge entered a Report and

Recommendation [18] that the Petitioner’s Petition [1] be dismissed with prejudice.

Petitioner has not filed any objections to the Report and Recommendation [18], and

the time for doing so has passed.

                                     II. DISCUSSION

      Where no party has objected to a magistrate judge’s report and

recommendation, the Court need not conduct a de novo review of it. 28 U.S.C. §



                                            2
636(b)(1) (“A judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which objection

is made.”). In such cases, the Court applies the “clearly erroneous, abuse of

discretion and contrary to law” standard of review. United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989).

      Having conducted the required review, the Court concludes that the

Magistrate Judge’s findings are not clearly erroneous, nor are they an abuse of

discretion or contrary to law. See id. The Court agrees with the Magistrate’s

conclusion. First, Petitioner failed to exhaust his ineffective assistance of counsel

claim and has not demonstrated cause for the default or that “failure to consider the

claim will result in a fundamental miscarriage of justice.” Jones v. Jones, 163 F.3d

285, 296 (5th Cir. 2016). Second, the Mississippi Court of Appeal’s finding that the

jury heard sufficient evidence from which it could rationally infer guilt beyond a

reasonable doubt, and from which it could reasonably infer Petitioner’s intention to

sell methamphetamine, were not objectively reasonable. See Coleman v. Johnson,

556 U.S. 650, 651-56 (2012); Jackson v. Virginia, 443 U.S. 307, 319 (1979). Third,

Petitioner failed to show that the state court’s rejection of his claim that the trial

court erred by allowing a police statement which included prior bad acts was

prejudicial. See Brecht v. Abrahamson, 507 U.S. 619, 637 (1993). For these reasons

and for the reasons more fully stated in the Magistrate Judge’s Report and

Recommendation [18], dismissal with prejudice is warranted.




                                            3
                                 III. CONCLUSION

      The Court will adopt the Magistrate Judge’s Report and Recommendation

[18] as the opinion of this Court and will dismiss the Petition [1] for Writ of Habeas

Corpus with prejudice.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Report and

Recommendation [18] of United States Magistrate Judge Linda R. Anderson,

entered on July 9, 2018, is ADOPTED in its entirety as the finding of this Court.

      IT IS, FURTHER, ORDERED AND ADJUDGED that Petitioner Barry

Melton’s Petition [1] for Writ of Habeas Corpus is DISMISSED WITH

PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 9th day of October, 2018.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE




                                          4
